In an action for annulment on the ground of fraud, plaintiff appeals from a judgment dismissing his complaint on the merits. The alleged fraud was that prior to the marriage of the parties in 1934 the defendant, in order to induce plaintiff to marry her, falsely represented to him, a rabbi of the Orthodox Hebrew faith, that she was a widow and that she had never been divorced. The trial court found that plaintiff had not established the alleged fraud. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel. Schmidt, Beldock and Ughetta, JJ. [See post, p. 1159.]